DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-6, 8-10, and 12-22 are pending, claims 4-5, 13-16, and 18-22 have been withdrawn from consideration, claims 3, 7, and 11 have been cancelled, and claims 1-2, 6, 8-10, 12, and 17 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.
Claim 18 has been withdrawn due to reading on a non-elected embodiment (see Non-Final Rejection 11/10/2021; under 35 USC 112). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument “Lauryssen fails to disclose…to the endoscope in Begg” (in pg. 9 of Remarks), the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the Lauryssen reference was not used in combination with the Begg reference, but rather with the Saadat reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Begg (US 2018/0206712), in view of Poulsen (US 2017/0319047). 	
Regarding claim 1, Begg discloses an endoscope (300, figure 1) with an enlargeable distal end (see figure 3c), comprising an inserting portion (see shaft of 300, figure 1) and an endoscope main body (well known in the art that a medical endoscope has a handle/proximal end [0003] | the examiner interpreted the “proximally extending component of the endoscope” can include a handle [0032]), wherein the inserting portion comprises a housing (330, figure 2), a working cavity (see space created by 317 and 330 for 320, figure 3b), a camera (315, figure 2), and a wire band (311, figure 2), wherein the working cavity, the camera, and the wire band are all disposed in the housing (see figure 2); one end of the wire band is connected to the camera (camera…electrically coupled through a wire [0032]), and another end of the wire band passes through the housing to be connected to the endoscope main body (relaying…electrically coupled to a monitor…[0032] | the examiner interpreted the wire to pass through the main body, then to the any other useful device, like a monitor); the camera is disposed at the distal end in the housing (see figure 2); a distal end of the housing is provided with a notch (see notch created by 317 and 330, figures 2 and 3b); the working cavity or the camera is extendable outward from or retractable back into the notch (see figures 3b-3c | the working cavity is extendable…retractable), and when the working cavity or the camera extends out from the notch, the working cavity and the camera are situated side by side (see figure 3c). Begg is silent regarding the endoscope further comprising an elastic sleeve that is disposed at the end of the housing where the camera is arranged and that wraps the camera therein.  
Poulsen teaches a device with an elongated member (3, figure 1). The distal end (4, figure 1) of the elongated member has an image capturing structure (6, figures 3-4), where the image capturing structure is movable relative to the elongated member ([0087]). An elastic deformable member (7, figure 4) is disposed around the image capturing structure and around the extended member (12, figure 3; [0089]). The elastic deformable member is configured to hold the image capturing structure in such a way that it is biased towards the extended member ([0089]). 
It would have been obvious to modify the endoscope of Begg with an elastic deformable member as the end of the housing as taught by Poulsen. Doing so would hold the camera in such a way to bias it towards the normal/non-extended position ([0089]; Poulsen). The modified endoscope further comprising an elastic sleeve (7, figure 4; Poulsen) that is disposed at the end of the housing where the camera is arranged and that wraps the camera therein (distal end of 300 and 310, figures 2-3; Begg).  
Regarding claim 2, Begg further discloses when the working cavity or the camera extends out from the notch, an axis of the working cavity and an axis of the camera form an angle that lies in the range of 0 to 30° (see figures 3b-3c; Begg).  
Regarding claim 6, Begg further discloses the distal end of the housing is made of a hard material ([0058]; Begg), the hard material comprising a metal or ceramic (metals, ceramics…[0058]).  
Regarding claim 8, Begg further discloses a maximum width of the notch measured along a direction perpendicular to a longitudinal axis of the endoscope main body is larger than an outer diameter of the camera (see notch created by 317 and 330, figure 3b; Begg).  
Regarding claim 9, Begg further discloses a maximum width of the notch measured along a direction perpendicular to a longitudinal axis of the endoscope main body is larger than an outer diameter of the working cavity (see notch created by 317 and 330, figure 3b; Begg).  
Regarding claim 12, Begg further discloses a wedge block (310 and 317, figure 3b; Begg), wherein one end of the wedge block is a plane (310 would have a plane that faces/connects to the electrical components of the camera 315, figure 3b), and another end of the wedge block is a bevel (317, figure 3b), the plane end of the wedge block is connected to the camera (the examiner interpreted the camera body 315 to be connected to the wedge block 310 and 317, figure 3b), and the bevel of the wedge block faces towards or away from the notch in the housing (see figures 3b-3c).  

Claims 1, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US 2005/0234294), in view of Lauryssen (US 2012/0130161).
Regarding claim 1, Saadat discloses an endoscope (10, figure 1a) with an enlargeable distal end (see figure 1b), comprising an inserting portion (elongate body 12, figure 1a) and an endoscope main body (well known in the art that a medical endoscope has a handle/proximal end [0003] | proximal region of the elongate bod for manipulation by a medical practitioner [0003]), wherein the inserting portion comprises a housing (14, figure 1a), a working cavity (working lumens 16a-b, figure 1a), a camera (optics 34a and 34b, figure 1a), and a wire band (push pull members 24a-b, figure 1a), wherein the working cavity, the camera, and the wire band are all disposed in the housing (see figure 1 | the examiner interpreted the working cavity, the camera, and the wire band to be within the diameter of the housing, best seen in figure 2); one end of the wire band is connected to the camera (see figure 1a), and another end of the wire band passes through the housing to be connected to the endoscope main body (the control elements for visualization elements 30…run within or along push/pull members 24 [0039]); the camera is disposed at the distal end in the housing (see figure 1a); a distal end of the housing is provided with a notch (see figure 1); the working cavity or the camera is extendable outward from or retractable back into the notch (see figures 1a-1b), and when the working cavity or the camera extends out from the notch, the working cavity and the camera are situated side by side (see figures 1-2). Saadat is silent regarding the endoscope further comprising an elastic sleeve that is disposed at the end of the housing where the camera is arranged and that wraps the camera therein.  
Lauryssen discloses a sheath (24, figure 1) with a hollow interior (30, figure 1). The sheath is formed of flexible or elastic material that is stretchable from an initial configuration upon the application of sufficient force and resiliently returnable to the initial configuration upon release of the force ([0029]). The sheath can be attached or affixed to one or more portions of the exterior surfaces of elongate members (18 and 20, figure 1). The sheath can be utilized to automatically return to its unexpanded configuration without any specific action required by a surgeon/user ([0035]). This can decrease the length of time in which the tissue surrounding a cannula (10, figure 1) is further retracted and the likelihood of tissue morbidity ([0035]).
It would have been obvious to one of ordinary skill in the art before the time of filing modify the end of the housing of Saadat to be wrapped with the sheath as taught by Lauryssen. Doing so would allow the sheath to automatically return to its unexpanded configuration without any specific action required by a surgeon/user ([0035]) and decrease the length of time in which the tissue surrounding a cannula (10, figure 1) is further retracted and the likelihood of tissue morbidity ([0035]). The modified endoscope would have an elastic sleeve (24, figure 1; Lauryssen) that is disposed at the end of the housing where the camera is arranged and that wraps the camera therein (see distal end of 14, figure 1a; Saadat).  
Regarding claim 10, Saadat further discloses the wire band has a flattened shape, and comprises wires parallelly arranged and a wrapper that wraps all the wires together; or the wire band is an integrated structure (run within or along push/pull members 24 [0039]) in which the wires (wires, etc [0039]) are arranged in parallel (the examiner interpreted the wires to be arranged in parallel due to multiple control elements located within the push/pull members 24 [0039]) and bonded to each other (the examiner interpreted “bonded to each other” to broadly mean the wires are run together to the proximal region of the apparatus [0039]).  
Regarding claim 17, Saadat further discloses an expansion member (20, figure 1a), and an expansion support rod (21, figure 1a), and a pull rope (pull members 24, figure 1a), wherein the end of the housing provided with the camera is an elastically bendable end (best seen with figure 13c), the elastic sleeve is sleeved around a periphery of the elastically bendable end (the modified endoscope would have the elastic sleeve at the distal end/periphery of the elastically bendable end); the pull rope is disposed in thePage 4 of 11 4894-5803-8541.1Application 16/608,775Filed: 10/25/2019housing (extend along the elongate body [0033]; see figure 1a), one end of the pull rope is connected to the expansion member (see figure 1a), another end of the pull rope passes through to be connected to the endoscope main body (to a proximal region of the elongate body [0033]), the expansion member is disposed on a periphery of the camera (see figure 1a), one end of the expansion support rod is rotatably connected to the expansion member (see figure 1a), and another end of the expansion support rod is rotatably connected to the housing (see figure 1a) or the camera.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        April 26, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795